Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/9/2021 response to election/restriction.

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2021.
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 2/9/2021 is acknowledged.  The traversal is on the ground(s) that the search required for examination of all the claims would not be unduly burdensome.  This is not found persuasive, because a search burden was set forth in the 12/21/2020 Restriction Requirement (See also MPEP 808.02).  Namely, Group I (claims 1-9) is identified as being directed to a latent heat storage system including heat exchange structure, whereas Group II (claim 10) is identified as being directed to a method of installing a heat storage material including manufacturing, transporting, and mounting steps, where the subject matter for these disparate concepts are found in entirely different search areas (F28D and E04B, respectively).
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a control unit for controlling introduction and blocking of outside air to the heat storage space” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “the container” (line 2) renders the claim indefinite.  Since the recitation “a container storing the latent heat storage material is placed on each of the plurality of trays” (claim 2, lines 3-4) implies each of the trays is associated with a container (i.e. there are plurality of containers), it is unclear which container of the plurality of containers is being referenced.
Regarding claim 5, the recitation “formed at four corners” (lines 7-8) renders the claim indefinite.  It is unclear what claim element is “formed at four corners”.
Further regarding claim 5, the recitation “or has a dimension” (line 8) renders the claim indefinite.  It is unclear what claim element “or has a dimension”.
Further regarding claim 5, the recitation “that is a size of two or more integer multiples of the floor plate” (lines 8-9) renders the claim indefinite.  It is unclear what claim element has “a size of two or more integer multiples of the floor plate”.
Further regarding claim 5, the recitation “in the longitudinal direction and the lateral direction and has a plurality of notches to avoid the pedestals” (lines 9-10) 
Regarding claim 7, the recitation “the container” (line 3) renders the claim indefinite.  Since the recitation “a container storing the latent heat storage material is placed on each of the plurality of trays” (claim 2, lines 3-4) implies each of the trays is associated with a container (i.e. there are plurality of containers), it is unclear which container of the plurality of containers is being referenced.
Regarding claim 8, the recitation “the container” (line 2) renders the claim indefinite.  Since the recitation “a container storing the latent heat storage material is placed on each of the plurality of trays” (claim 2, lines 3-4) implies each of the trays is associated with a container (i.e. there are plurality of containers), it is unclear which container of the plurality of containers is being referenced.
Claim 4 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2004 177051), and further in view of Alderman (US 2011/0120040).
Regarding claim 1, Kimura discloses a heat storage system comprising:
An indoor space (Annotated Figure 1) and a heat storage space (Figure 1) which is adjacent to the indoor space (Annotated Figure 1).  While Kimura discloses a heat storage material (25) in the heat storage space (Annotated Figure 1), Kimura does not explicitly teach or disclose the heat storage material as comprising a latent heat storage material.
Alderman teaches a heat storage system (Paragraph 1: Applicable to walls, roof, ceiling, floors, and other partitions of a building) comprising: an indoor space (Figure 1: Room defined by 21) and a heat storage space (Figure 1: An area defined by 18, 17, 21), where a heat storage material (10) is located within the heat storage space (Figure 1), and where the heat storage material comprises a latent heat storage material having a melting point or a freezing point in a range of 5 °C or higher and 30 °C or lower (Paragraph 9: A melting point of 70°F, or 21.1°C for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the heat storage material as disclosed by Kimura from a latent heat storage material as taught by Alderman to increase a heat storage capacity of a heat storage system by utilizing a heat storage material configured to undergo phase change (i.e. utilizing heat of fusion).
Kimura further discloses a control unit (Page 2, lines 4-5 of the attached translation: A damper mechanism) for controlling introduction and blocking of outside air 
A heat resistance between the heat storage space and the outside air is set to be greater than a heat resistance between the heat storage space and the indoor space (Figure 1 and Page 4, lines 1-14 of the attached translation: The heat storage space and the outside air are separated from one another by a wall of a building and indirectly communicate with one another via an intervening air duct, whereas the heat storage space and the indoor space are immediately adjacent to and directly communicate with one another, therefore a heat resistance between the heat storage space and the outside air is set to be greater than a heat resistance between the heat storage space and the indoor space).

    PNG
    media_image1.png
    244
    437
    media_image1.png
    Greyscale


Regarding claim 9, Kimura discloses a heat storage system as discussed above, where the heat storage space is adjacent to the indoor space via a partition material (23) which is a floor material of the indoor space, and a through hole (12) is formed in the partition material (Figure 1).
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2004 177051) and Alderman (US 2011/0120040), and further in view of Duerr et al. (US 6,343,485).
Regarding claim 2, the combination of Kimura and Alderman teaches a heat storage system comprising a heat storage material as discussed above.  While Kimura discloses a heat storage material (25) in the heat storage space (Figure 1), Kimura does not explicitly teach or disclose the heat storage material as located in containers placed on each of a plurality of trays.
Duerr et al. teaches a heat storage system, comprising: a heat storage material (Col. 8, lines 14-44: Heat storage material within containers 30) and a plurality of trays (Figure 9: Spaces/bays that are defined by elements 34 and 35 which support the containers 30), where a container (i.e. 30) storing the heat storage material is placed on each of the plurality of trays (Figure 9).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the heat storage material as disclosed by Kimura within containers located on trays as taught by Duerr et al. to improve serviceability of a heat storage system by providing heat storage material containers with individual trays that are capable of being individually replaced/serviced.
Regarding claim 3, Kimura discloses a heat storage system as discussed above.  While Kimura discloses a heat storage material (25) in the heat storage space (Figure 1), Kimura does not explicitly teach or disclose the heat storage material as comprising a bag-shaped container made of a film.

Regarding claim 4, the combination of Kimura and Alderman teaches a heat storage system comprising a heat storage material as discussed above, where Kimura further discloses a heat sink (24) is placed on the heat storage material (Figure 1).





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2004 177051) and Alderman (US 2011/0120040), and Duerr et al. (US 6,343,485), further in view of Radtke (US 4,508,162).
Regarding claim 5, the combination of Kimura, Alderman, and Duerr et al. teaches a heat storage system comprising a heat storage material stored within containers and located on a plurality of trays as discussed above.  However, Kimura al. does not teach or disclose the indoor space and the heat storage space are partitioned by a plurality of floor plates.
Radtke teaches a heat transfer system, comprising: an indoor space (Figure 6: Room above elements 11), a heat transfer space (Figure 6: region between elements 11 and 13), a plurality of trays (21), and a plurality of heat transfer materials (25), where the indoor space and the heat transfer space are partitioned by a plurality of floor plates (11) supported at four corners by a plurality of pedestals (12) arranged at regular intervals in a longitudinal direction and a lateral direction in a plan view (Figures 1-6), where each of the plurality of trays has a dimension that is substantially the same as the floor plate (Figures 1-6), where each of the plurality of trays has notches (22) to avoid the pedestals (Figures 1-6), where the notches are formed at four corners (Figures 1-6), and where the notches avoid the pedestals such that the pedestal penetrates through a hole part (Figures 1-6: The pedestals traverse a hole that is defined by adjacent notches).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to partition the indoor space and the heat storage space as disclosed by Kimura with a plurality of floor plates as taught by Radtke to improve serviceability of a heat storage system by configuring the heat storage system .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2004 177051) and Alderman (US 2011/0120040), and Duerr et al. (US 6,343,485), further in view of Radzinsky et al. (US 2017/0146251).
Regarding claim 6, Kimura discloses a heat storage system as discussed above, where the heat storage space is located immediately above a floor slab (Annotated Figure 1).  However, Kimura does not explicitly teach or disclose a heat storage capacity of the heat storage material.
Radzinsky et al. teaches a heat storage system, comprising a heat storage material (Paragraph 33: PCM), where Radzinsky et al. acknowledges that a heat storage capacity (i.e. as defined by a weight or volume employed in a given application) of a heat storage material is variable (Paragraph 33).  Therefore, heat storage capacity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing an amount (i.e. weight or volume) of heat storage material in a system results in an increased heat storage capacity of the system. Therefore, since the general conditions of the claim, i.e. that heat storage capacity is variable, were disclosed in the prior art by Radzinsky et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat storage material as disclosed by Kimura with a heat storage capacity as taught by Radzinsky et al. to improve a capacity of a heat storage 
Regarding claim 7, the combination of Kimura, Alderman, and Duerr et al. teaches a heat storage system comprising a heat storage material stored within containers and located on a plurality of trays as discussed above, where Kimura further discloses an adiabatic layer (26) between the heat storage material and the floor slab (Figure 1) to insulate both the latent heat storage material and the floor slab from each other (Page 3, lines 20-22 of the attached translation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2004 177051) and Alderman (US 2011/0120040), and Duerr et al. (US 6,343,485), further in view of Schatz (US 5,163,318).
Regarding claim 8, the combination of Kimura, Alderman, and Duerr et al. teaches a heat storage system comprising a heat storage material stored within containers and located on a plurality of trays as discussed above.  However, the combination of Kimura, Alderman, and Duerr et al. does not teach or disclose a sensor for detecting a breakage of the container.
Schatz teaches a heat storage system comprising: a heat storage material stored within a container (40) (Col. 4, lines 12-22), where a sensor detects a breakage of the container (Col. 4, lines 29-56: A breakage of the container, and therefore a leakage of heat storage material is detected based on a sensed pressure).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat storage system as taught by the combination of Kimura, 
Further, the combination of Kimura, Alderman, Duerr et al., and Schatz discloses the claimed invention including a sensor configured to detect a breakage of the container that contains a heat storage material, except for the sensor as located on a tray.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate a leak detection sensor as taught by the combination of Kimura, Alderman, Duerr et al., and Schatz on a container or a supporting tray in order to improve heat storage system safety and reliability by alerting a user/occupant of damage to a container that results in leakage of a heat storage material so that the heat storage system can be serviced and restored to normal operation.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,056,252 discloses a heat storage system.
US 2008/0034774 discloses a heat storage system.
US 2019/0093960 discloses a heat storage system.
US 2014/0305142 discloses a heat storage device.
US 4,421,101 discloses a heat storage device.
US 5,532,039 discloses a heat storage device.
US 4,259,401 discloses a heat storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763